



COURT
    OF APPEAL FOR ONTARIO

CITATION: R. v. Ali, 2021 ONCA 218

DATE: 20210409

DOCKET: M52083
(C68555)

Pardu
,
Brown and Paciocco
JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zulfiqar Ali

Applicant

Zulfiqar Ali, acting in person

Nicole Rivers, for the respondent

Heard: April 6, 2021 by video conference

REASONS FOR DECISION

[1]

The applicant asks this panel to review the
    decision of a single judge of this court refusing an extension of time.

[2]

The applicant was convicted on April 3, 2018 of
    failure to comply with a term of an undertaking requiring that he not
    communicate with the mother of his son and, on August 24, 2018, of an assault, for
    slapping his son on the face. He received 15 months probation for the breach
    of undertaking, and he was ordered to enter into a common law peace bond. He
    received a conditional discharge for the assault, with one year of probation.

[3]

The applicant appealed to the summary conviction
    appeal court, and his appeal was dismissed on November 1, 2018. He had not
    filed the transcripts of the trials and there was no basis for the summary
    conviction appeal court judge to assess his claims of error. Some 20 months
    later, the applicant sought an order from this court seeking an extension of
    time within which to seek leave to appeal from the summary conviction appeal
    court dismissal.

[4]

On October 5, 2020, MacPherson J.A. dismissed
    the application for an extension on the grounds that there was no explanation
    for the delay, no evidence that the applicant had formed a
bona fide
intention to appeal in a timely fashion, and on the ground that there was no
    apparent merit to the appeal. The applicant attempted to appeal this refusal to
    the Supreme Court of Canada, which would not entertain the matter. The
    applicant then returned to this court, seeking an extension of time to seek a
    panel review of the decision of MacPherson J.A. That application was also
    dismissed on December 29, 2020 by Coroza J.A., who concluded that there was no
    merit to the appeal and that the applicant could not satisfy the test for
    granting leave to appeal to this court from the summary conviction appeal
    judge. Coroza J.A. also concluded that there were no new or changed
    circumstances that would justify a departure from the decision of MacPherson
    J.A.

[5]

The applicant now asks this court to review the
    decision by Coroza J.A.

[6]

The applicants disagreement with his
    convictions seems largely factual. No error of law on the part of the trial
    judge is alleged. There is no explanation for the delay between the time of the
    dismissal of the summary conviction appeals and the motion to this court to
    extend time.

[7]

We agree with the decisions by MacPherson J.A.
    and Coroza J.A. and see no basis to depart from the decision of Coroza J.A.

[8]

The application is dismissed.

G.
    Pardu J.A.

David
    Brown J.A.

David
    M. Paciocco J.A.


